          Case 1:20-cv-00676-ADA Document 26 Filed 06/26/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

BCS SOFTWARE, LLC,

               Plaintiff

v.

LANDIS+GYR TECHNOLOGIES, LLC,                 CIVIL ACTION NO: 6:20-CV-00005-ADA
AND LANDIS+GYR TECHNOLOGY,
INC.,

               Defendants.


           ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
              INTRA-DISTRICT TRANSFER PURSUANT TO § 1404(A)


       This Court, having considered Landis+Gyr Technologies, LLC and Landis+Gyr

Technology, Inc.’s Unopposed Motion for Intra-District Transfer Pursuant to § 1404(a) hereby

orders that the motion is GRANTED.

       It is hereby ORDERED that the above-captioned case be transferred from the Waco

Division to the Austin Division of the Western District of Texas and remain on the docket of the

Honorable Alan D Albright.

                    26th
       SIGNED this _______         June
                           day of _______________, 2020.


                                            _____________________________________
                                            HONORABLE ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




EAST\175012810.1
